Exhibit 10.18

 

HILLTOP HOLDINGS INC.

2012 EQUITY INCENTIVE PLAN

 

SECTION 1.  Purposes; Definitions

 

The purposes of this Plan are to focus directors, officers and other employees
and consultants on business performance that creates stockholder value, to
encourage innovative approaches to the business of the Company and to encourage
ownership of Company Common Stock by directors, officers and other employees and
consultants.

 

For purposes of this Plan, the following terms are defined as set forth below:

 

(a)                                 “Affiliate” means a corporation or other
entity controlled by, controlling or under common control with the Company.

 

(b)                                 “Applicable Exchange” means the New York
Stock Exchange or such other securities exchange as may at the applicable time
be the principal market for the Common Stock.

 

(c)                                  “Award” means a Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Unit or
Other Stock-Based Award granted pursuant to the terms of this Plan.

 

(d)                                 “Award Agreement” means a written document
or agreement setting forth the terms and conditions of a specific Award.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Change in Control” has the meaning set
forth in Section 10(b).

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time, and any successor thereto, the Treasury
Regulations thereunder and other relevant interpretive guidance issued by the
Internal Revenue Service or the Treasury Department. Reference to any specific
section of the Code shall be deemed to include such regulations and guidance, as
well as any successor provision of the Code.

 

(h)                                 “Commission” means the Securities and
Exchange Commission or any successor agency.

 

(i)                                     “Committee” means the Committee referred
to in Section 2.

 

(j)                                    “Common Stock” means common stock, par
value $0.01 per share, of the Company.

 

(k)                                 “Company” means Hilltop Holdings Inc., a
Maryland corporation.

 

(l)                                     “Disaffiliation” means a Subsidiary’s or
Affiliate’s ceasing to be a Subsidiary or Affiliate for any reason (including,
without limitation, as a result of a public offering, or a spinoff or sale by
the Company, of the stock of the Subsidiary or Affiliate) or a sale of a
division of the Company and its Affiliates.

 

(m)                             “Eligible Individuals” means directors,
officers, employees and consultants of the Company or any of its Subsidiaries or
Affiliates, and prospective directors, officers, employees and consultants who
have accepted offers of employment or consultancy from the Company or its
Subsidiaries or Affiliates.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time, and any successor thereto.

 

(o)                                 “Fair Market Value” means, except as
otherwise provided by the Committee, with respect to any given date, the closing
reported sales price on such date (or, if there are no reported sales on such
date, on the last date prior to such date on which there were sales) of a Share
on the Applicable Exchange. If there is no regular public trading market for
such Common Stock, the Fair Market Value

 

1

--------------------------------------------------------------------------------


 

of the Common Stock shall be determined by the Committee in good faith and, to
the extent applicable, such determination shall be made in a manner that
satisfies Section 409A and Section 422(c)(1) of the Code.

 

(p)                                 “Free-Standing SAR” has the meaning set
forth in Section 5(b).

 

(q)                                 “Full-Value Award” means any Award other
than a Stock Option or Stock Appreciation Right.

 

(r)                                    “Grant Date” means (i) the date on which
the Committee by resolution selects an Eligible Individual to receive a grant of
an Award and determines the number of Shares to be subject to such Award, or
(ii) such later date as the Committee shall provide in such resolution.

 

(s)                                   “Incentive Stock Option” means any Stock
Option designated as, and qualified as, an “incentive stock option” within the
meaning of Section 422 of the Code.

 

(t)                                    “Nonqualified Stock Option” means any
Stock Option that is not an Incentive Stock Option.

 

(u)                                 “Other Stock-Based Award” means Awards of
Common Stock and other Awards that are valued in whole or in part by reference
to, or are otherwise based upon, Common Stock, including (without limitation)
unrestricted stock, dividend equivalents, and convertible debentures.

 

(v)                                 “Participant” means an Eligible Individual
to whom an Award is or has been granted.

 

(w)                               “Performance Goals” means the performance
goals established by the Committee in connection with the grant of Awards. In
the case of Qualified Performance-Based Awards, (i) such goals shall be based on
the attainment of specified levels of one or more of the following measures:
stock price, earnings (including earnings before taxes, earnings before interest
and taxes or earnings before interest, taxes, depreciation and amortization),
earnings per share (whether on pre-tax, after-tax, operations or other basis),
operating earnings, total return to stockholders, ratio of debt to debt plus
equity, net borrowing, credit quality or debt ratings, return on assets or
operating assets, asset quality, net interest margin, loan portfolio growth,
efficiency ratio, deposit portfolio growth, liquidity, market share, objective
customer service measures or indices, stockholder value added, embedded value
added, loss ratio, expense ratio, combined ratio, premiums, pre- or after-tax
income, net income, cash flow (before or after dividends), expense or expense
levels, economic value added, cash flow per share (before or after dividends),
free cash flow, gross margin, risk-based capital, revenues, revenue growth,
sales growth, return on capital (including return on total capital or return on
invested capital), capital expenditures, cash flow return on investment, cost,
cost control, gross profit, operating profit, economic profit, profit before
tax, net profit, cash generation, unit volume, sales, net asset value per share,
asset quality, cost saving levels, market-spending efficiency, core non-interest
income or change in working capital, in each case with respect to the Company or
any one or more Subsidiaries, divisions, business units or business segments
thereof, either in absolute terms or relative to the performance of one or more
other companies (including an index covering multiple companies), (ii) the
Performance Goals may be adjusted as determined by the Committee in a manner
consistent with Section 3(d) and (iii) such Performance Goals shall be set by
the Committee within the time period prescribed by Section 162(m) of the Code.

 

(x)                                 “Performance Period” means the time period
established by the Committee during which the achievement of the applicable
Performance Goals is to be measured.

 

(y)                                 “Performance Unit” means any Award granted
under Section 8 of a unit valued by reference to a designated amount of cash or
other property other than Shares, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including, without
limitation, cash, Shares, or any combination thereof, upon achievement of such
Performance Goals during the Performance Period as the Committee shall establish
at the time of such grant or thereafter.

 

2

--------------------------------------------------------------------------------


 

(z)                                  “Plan” means the Hilltop Holdings Inc. 2012
Equity Incentive Plan, as set forth herein and as hereinafter amended from time
to time.

 

(aa)                          “Prior Plan” means the 2003 Equity Incentive Plan.

 

(bb)                          “Qualified Performance-Based Award” means an Award
intended to qualify for the Section 162(m) Exemption, as provided in Section 11.

 

(cc)                            “Restriction Period” has the meaning set forth
in Section 6(d).

 

(dd)                          “Restricted Stock” means an Award granted under
Section 6.

 

(ee)                            “Restricted Stock Unit” has the meaning set
forth in Section 7.

 

(ff)                              “Section 162(m) Exemption” means the exemption
from the limitation on deductibility imposed by Section 162(m) of the Code that
is set forth in Section 162(m)(4)(C) of the Code.

 

(gg)                            “Share” means a share of Common Stock.

 

(hh)                          “Stock Appreciation Right” has the meaning set
forth in Section 5(b).

 

(ii)                                  “Stock Option” means an Award granted
under Section 5(a).

 

(jj)                                “Subsidiary” means any corporation,
partnership, joint venture, limited liability company or other entity during any
period in which at least a 50% voting or profits interest is owned, directly or
indirectly, by the Company or any successor to the Company.

 

(kk)                          “Tandem SAR” has the meaning set forth in
Section 5(c).

 

(ll)                                  “Term” means the maximum period during
which a Stock Option or Stock Appreciation Right may remain outstanding, subject
to earlier termination upon Termination of Employment or otherwise, as provided
in the Plan or specified in the applicable Award Agreement.

 

(mm)                  “Termination of Employment” means the termination of the
applicable Participant’s employment with, or performance of services for, the
Company and any of its Subsidiaries or Affiliates. Unless otherwise determined
by the Committee, (i) if a Participant’s employment with the Company and its
Affiliates terminates but such Participant continues to provide services to the
Company and its Affiliates in a non-employee capacity, such change in status
shall not be deemed a Termination of Employment and (ii) a Participant employed
by, or performing services for, a Subsidiary or an Affiliate or a division of
the Company and its Affiliates shall also be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of, or
service provider for, the Company or another Subsidiary or Affiliate. Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries and Affiliates shall not be
considered Terminations of Employment. Notwithstanding the foregoing provisions
of this definition, with respect to any Award that constitutes a “non-qualified
deferred compensation plan” within the meaning of Section 409A of the Code, a
Participant shall not be considered to have experienced a “Termination of
Employment” unless the Participant has experienced a “separation from service”
within the meaning of Section 409A of the Code (a “Separation from Service”).

 

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

 

SECTION 2.  Administration

 

(a)                                 Committee.  This Plan shall be administered
by the Board directly, or if the Board elects, by the Compensation Committee of
the Board or such other committee of the Board as the Board may

 

3

--------------------------------------------------------------------------------


 

from time to time designate, which committee shall be composed of not less than
two directors, and shall be appointed by and serve at the pleasure of the Board.
All references in this Plan to the “Committee” refer to the Board as a whole,
unless a separate committee has been designated or authorized consistent with
the foregoing.

 

Subject to the terms and conditions of this Plan, the Committee shall have
absolute authority:

 

(i)                                     to select the Eligible Individuals to
whom Awards may from time to time be granted;

 

(ii)                                  to determine whether and to what extent
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Other Stock-Based
Awards or any combination thereof are to be granted hereunder;

 

(iii)                               to determine the number of Shares to be
covered by each Award granted hereunder;

 

(iv)                              to approve the form of any Award Agreement and
determine the terms and conditions of any Award granted hereunder, including,
but not limited to, the exercise price (subject to Section 5(a)), any vesting
condition, restriction or limitation (which may be related to the performance of
the Participant, the Company or any Subsidiary or Affiliate) and any
acceleration of vesting or forfeiture waiver regarding any Award and the shares
of Common Stock relating thereto, based on such factors as the Committee shall
determine;

 

(v)                                 to modify, amend or adjust the terms and
conditions of any Award (subject to Sections 5(a) and 5(b)), at any time or from
time to time, including, but not limited to, Performance Goals; provided,
however, that the Committee may not adjust upwards the amount payable with
respect to any Qualified Performance-Based Award;

 

(vi)                              to determine under what circumstances an Award
may be settled in cash, Shares, other property or a combination of the
foregoing;

 

(vii)                           to determine whether, to what extent and under
what circumstances cash, Shares and other property and other amounts payable
with respect to an Award under this Plan shall be deferred either automatically
or at the election of the Participant;

 

(viii)                        to adopt, alter and repeal such administrative
rules, guidelines and practices governing this Plan as it shall from time to
time deem advisable;

 

(ix)                              to establish any “blackout” period that the
Committee in its sole discretion deems necessary or advisable;

 

(x)                                 to interpret the terms and provisions of
this Plan and any Award issued under this Plan (and any Award Agreement relating
thereto); and

 

(xi)                              to otherwise administer this Plan.

 

(b)                                 Procedures.

 

(i)                                     The Committee may act only by a majority
of its members then in office, except that the Committee may, except to the
extent prohibited by applicable law or the listing standards of the Applicable
Exchange and subject to Section 11, allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

 

(ii)                                  Subject to Section 11(c), any authority
granted to the Committee may be exercised by the full Board. To the extent that
any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Discretion of the Committee.  Any
determination made by the Committee or pursuant to delegated authority under the
provisions of this Plan with respect to any Award shall be made in the sole
discretion of the Committee or such delegated authority at the time of the grant
of the Award or, unless in contravention of any express term of this Plan, at
any time thereafter. All decisions made by the Committee or any appropriately
delegate individual pursuant to the provisions of this Plan shall be final,
binding and conclusive on all persons, including the Company, Participants and
Eligible Individuals.

 

(d)                                 Cancellation or Suspension.  Subject to
Section 5(e), the Committee shall have full power and authority to determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended.

 

(e)                                  Award Agreements.  The terms and conditions
of each Award, as determined by the Committee, shall be set forth in a written
(or electronic) Award Agreement, which shall be delivered to the Participant
receiving such Award upon, or as promptly as is reasonably practicable
following, the grant of such Award. The effectiveness of an Award shall be
subject to the Award Agreement being signed (or acknowledged electronically) by
the Company and the Participant receiving the Award unless otherwise provided in
the Award Agreement. Award Agreements may be amended only in accordance with
Section 12.

 

SECTION 3.  Common Stock Subject to Plan

 

(a)                                 Plan Maximums.  The maximum number of Shares
that may be granted pursuant to Awards under this Plan shall be four million
(4,000,000) Shares. The maximum number of Shares that may be granted pursuant to
Stock Options intended to be Incentive Stock Options shall be two million
(2,000,000) Shares. Shares subject to an Award under this Plan may be authorized
and unissued Shares. On and after the Effective Date (as defined in
Section 12(a)), no new awards may be granted under the Prior Plan, it being
understood that awards outstanding under the Prior Plan as of the Effective Date
shall remain in full force and effect under such plan according to their
respective terms; provided, however, that dividend equivalents may continue to
be issued under the Prior Plan in respect of awards granted under the Prior Plan
which are outstanding as of the Effective Date.

 

(b)                                 Individual Limits.  No Participant may be
granted Awards intended to be Qualified Performance-Based Awards (other than
Stock Options and Stock Appreciation Rights) covering in excess of five hundred
thousand (500,000) Shares during any calendar year. No Participant may be
granted Stock Options and Stock Appreciation Rights covering in excess of seven
hundred and fifty thousand (750,000) Shares during any calendar year.

 

(c)                                  Rules for Calculating Shares Delivered.  To
the extent that any Award is forfeited, terminates, expires or lapses instead of
being exercised, or any Award is settled for cash, the Shares subject to such
Awards not delivered as a result thereof shall again be available for Awards
under this Plan. If the exercise price of any Stock Option or Stock Appreciation
Right and/or the tax withholding obligations relating to any Award are satisfied
by delivering Shares (either actually or through a signed document affirming the
Participant’s ownership and delivery of such Shares) or withholding Shares
relating to such Award, the gross number of Shares subject to the Award after
payment of the exercise price and/or tax withholding obligations shall be deemed
to have been granted for purposes of the first sentence of Section 3(a).

 

(d)                                 Adjustment Provision.  In the event of a
merger, consolidation, acquisition of property or shares, stock rights offering,
liquidation, disposition for consideration of the Company’s direct or indirect
ownership of a Subsidiary or Affiliate (including by reason of a
Disaffiliation), or similar event affecting the Company or any of its
Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board may
in its discretion make such substitutions or adjustments as it deems appropriate
and equitable to (i) the aggregate number and kind of Shares or other securities
reserved for issuance and

 

5

--------------------------------------------------------------------------------


 

delivery under this Plan, (ii) the various maximum limitations set forth in
Sections 3(a) and 3(b) upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (iii) the number and kind of Shares or
other securities subject to outstanding Awards, and (iv) the exercise price of
outstanding Awards. In the event of a stock dividend, stock split, reverse stock
split, reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company, or a Disaffiliation, separation
or spinoff, in each case without consideration, or other extraordinary dividend
of cash or other property to the Company’s stockholders (each, a “Share
Change”), the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
this Plan, (B) the various maximum limitations set forth in Sections 3(a) and
3(b) upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (C) the number and kind of Shares or other securities subject
to outstanding Awards, and (D) the exercise price of outstanding Awards. In the
case of Corporate Transactions, such adjustments may include, without
limitation, (1) the cancellation of outstanding Awards in exchange for payments
of cash, property or a combination thereof having an aggregate value equal to
the value of such Awards, as determined by the Committee or the Board in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which stockholders of Common Stock receive consideration other
than publicly traded equity securities of the ultimate surviving entity, any
such determination by the Committee that the value of a Stock Option or Stock
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Share pursuant to such
Corporate Transaction over the exercise price of such Stock Option or Stock
Appreciation Right shall conclusively be deemed valid); (2) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares
subject to outstanding Awards; and (3) in connection with any Disaffiliation,
arranging for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including, without limitation,
other securities of the Company and securities of entities other than the
Company), by the affected Subsidiary, Affiliate, or division or by the entity
that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities). The Committee may adjust the Performance Goals
applicable to any Awards to reflect any unusual or non-recurring events and
other extraordinary items, impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other the Company’s filings with the Commission,
provided that in the case of Performance Goals applicable to any Qualified
Performance-Based Awards, such adjustment does not violate Section 162(m) of the
Code.

 

(e)                                  Section 409A.  Notwithstanding
Section 3(d): (i) any adjustments made pursuant to Section 3(d) to Awards that
are considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; and (ii) any adjustments made pursuant to Section 3(d) to Awards that are
not considered “deferred compensation” subject to Section 409A of the Code shall
be made in such a manner as to ensure that after such adjustments, either
(A) the Awards continue not to be subject to Section 409A of the Code or
(B) there is no resulting imposition of any penalty taxes under Section 409A of
the Code in respect of such Awards.

 

SECTION 4.  Eligibility

 

Awards may be granted under this Plan to Eligible Individuals.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.  Stock Options and Stock Appreciation Rights

 

(a)                                 Types of Stock Options.  Stock Options may
be granted alone or in addition to other Awards granted under this Plan and may
be of two types: Incentive Stock Options and Nonqualified Stock Options. The
Award Agreement for a Stock Option shall indicate whether the Stock Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.

 

(b)                                 Types and Nature of Stock Appreciation
Rights.  Stock Appreciation Rights may be “Tandem SARs,” which are granted in
conjunction with a Stock Option, or “Free-Standing SARs,” which are not granted
in conjunction with a Stock Option. Upon the exercise of a Stock Appreciation
Right, the Participant shall be entitled to receive an amount in cash, Shares,
or both, in value equal to the product of (i) the excess of the Fair Market
Value of one Share over the exercise price of the applicable Stock Appreciation
Right, multiplied by (ii) the number of Shares in respect of which the Stock
Appreciation Right has been exercised. The applicable Award Agreement shall
specify whether such payment is to be made in cash or Common Stock or a
combination thereof, or shall reserve to the Committee or the Participant the
right to make that determination prior to or upon the exercise of the Stock
Appreciation Right.

 

(c)                                  Tandem SARs.  A Tandem SAR may be granted
at the Grant Date of the related Stock Option. A Tandem SAR shall be exercisable
only at such time or times and to the extent that the related Stock Option is
exercisable in accordance with the provisions of this Section 5, and shall have
the same exercise price as the related Stock Option. A Tandem SAR shall
terminate or be forfeited upon the exercise or forfeiture of the related Stock
Option, and the related Stock Option shall terminate or be forfeited upon the
exercise or forfeiture of the Tandem SAR.

 

(d)                                 Exercise Price.  The exercise price per
Share subject to a Stock Option or Free-Standing SAR shall be determined by the
Committee and set forth in the applicable Award Agreement, and shall not be less
than the Fair Market Value of a Share on the applicable Grant Date.

 

(e)                                  No Repricing.  In no event may any Stock
Option or Stock Appreciation Right granted under this Plan be amended, other
than pursuant to Section 3(d), to decrease the exercise price thereof, be
cancelled in exchange for cash or other Awards or in conjunction with the grant
of any new Stock Option or Free-Standing SAR with a lower exercise price, or
otherwise be subject to any action that would be treated, under the Applicable
Exchange listing standards or for accounting purposes, as a “repricing” of such
Stock Option or Free-Standing SAR, unless such amendment, cancellation, or
action is approved by the Company’s stockholders.

 

(f)                                   Term.  The Term of each Stock Option and
each Free-Standing SAR shall be fixed by the Committee, but no Stock Option or
Free-Standing SAR shall be exercisable more than ten years after its Grant Date.

 

(g)                                  Exercisability.  Except as otherwise
provided herein, Stock Options and Free-Standing SARs shall be exercisable at
such time or times as shall be determined by the Committee and set forth in the
applicable Award Agreement. The Award Agreement may also include any provisions
as to continued employment or continued service as consideration for the grant
or exercise of such Stock Option or Free-Standing SAR, as well as provisions as
to performance conditions, and any other provisions that may be advisable to
comply with applicable laws, regulations or the rulings of any governmental
authority.

 

(h)                                 Method of Exercise.  Subject to the
provisions of this Section 5, Stock Options and Free-Standing SARs may be
exercised, in whole or in part, at any time during the Term thereof by giving
written notice of exercise to the Company specifying the number of shares of
Common Stock subject to the Stock Option or Free-Standing SAR to be purchased.
In the case of the exercise of a Stock Option, such notice shall be accompanied
by payment in full of the aggregate purchase price (which shall equal the
product of such number of Shares subject to such Stock Options multiplied by

 

7

--------------------------------------------------------------------------------


 

the applicable exercise price). The exercise price for Stock Options may be paid
upon such terms as shall be set forth in the applicable Award Agreement. Without
limiting the foregoing, the Committee may establish payment terms for the
exercise of Stock Options pursuant to which the Company may withhold a number of
Shares that otherwise would be issued to the Participant in connection with the
exercise of the Stock Option having a Fair Market Value on the date of exercise
equal to the exercise price, or that permit the Participant to deliver Shares
(or other evidence of ownership of Shares satisfactory to the Company) with a
Fair Market Value equal to the exercise price as payment.

 

(i)                                     Delivery; Rights of Stockholders.  A
Participant shall not be entitled to delivery of Shares pursuant to the exercise
of a Stock Option or Stock Appreciation Right until the exercise price therefor
has been fully paid and applicable taxes have been withheld. A Participant shall
have all of the rights of a stockholder of the Company holding the class or
series of Common Stock that is subject to such Stock Option or Stock
Appreciation Right (including, if applicable, the right to vote the applicable
Shares received upon exercise), when the Participant (i) has given written
notice of exercise, (ii) if requested, has given the representation described in
Section 14(a) and (iii) in the case of a Stock Option, has paid the exercise
price for such Stock Options and applicable taxes in full.

 

(j)                                    Non-Transferability of Stock Options and
Stock Appreciation Rights.  No Stock Option or Free-Standing SAR shall be
transferable by a Participant other than, for no value or consideration, (i) by
will or by the laws of descent and distribution; or (ii) in the case of a
Nonqualified Stock Option or Free-Standing SAR, as otherwise expressly permitted
by the Committee including, if so permitted, pursuant to a transfer to such
Participant’s family members, whether directly or indirectly or by means of a
trust or partnership or otherwise (for purposes of this Plan, unless otherwise
determined by the Committee, “family member” shall have the meaning given to
such term in General Instructions A.1(a)(5) to Form S-8 under the Securities Act
of 1933, as amended, and any successor thereto). A Tandem SAR shall be
transferable only with the related Stock Option as permitted by the preceding
sentence. Any Stock Option or Stock Appreciation Right shall be exercisable,
subject to the terms of this Plan, only by the Participant, the guardian or
legal representative of the Participant, or any person to whom such Stock Option
is transferred pursuant to this Section 5(j), it being understood that the term
“holder” and “Participant” include such guardian, legal representative and other
transferee; provided, however, that the term “Termination of Employment” shall
continue to refer to the Termination of Employment of the original Participant.

 

(k)                                 Additional Rules for Incentive Stock
Options.  Notwithstanding any other provision of this Plan to the contrary, no
Stock Option which is intended to qualify as an Incentive Stock Option may be
granted to any Eligible Employee who at the time of such grant owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any Subsidiary, unless at the time such Stock Option
is granted the exercise price is at least 110% of the Fair Market Value of a
Share and such Stock Option by its terms is not exercisable after the expiration
of five years from the date such Stock Option is granted. In addition, the
aggregate Fair Market Value of the Common Stock (determined at the time a Stock
Option for the Common Stock is granted) for which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year, under
all of the incentive stock option plans of the Company and of any Subsidiary,
may not exceed $100,000. To the extent a Stock Option that by its terms was
intended to be an Incentive Stock Option exceeds this $100,000 limit, the
portion of the Stock Option in excess of such limit shall be treated as a
Nonqualified Stock Option.

 

(l)                                     Dividends and Dividend Equivalents. 
Dividends (whether paid in cash or Shares) and dividend equivalents may not be
paid or accrued on Stock Options or Stock Appreciation Rights, provided that
Stock Options and Stock Appreciation Rights may be adjusted under certain
circumstances in accordance with the terms of Section 3(d).

 

8

--------------------------------------------------------------------------------


 

SECTION 6.  Restricted Stock

 

(a)                                 Administration.  Shares of Restricted Stock
are actual Shares issued to a Participant and may be awarded either alone or in
addition to other Awards granted under this Plan. The Committee shall determine
the Eligible Individuals to whom and the time or times at which grants of
Restricted Stock will be awarded, the number of Shares to be awarded to any
Eligible Individual, the conditions for vesting, the time or times within which
such Awards may be subject to forfeiture and any other terms and conditions of
the Awards, including those contained in Section 6(c).

 

(b)                                 Book-Entry Registration.  Shares of
Restricted Stock shall be evidenced through book-entry registration. If any
certificate is issued in respect of Shares of Restricted Stock, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award, substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Hilltop Holdings Inc. 2012 Equity Incentive Plan and an Award Agreement. Copies
of such Plan and Agreement are on file at the offices of Hilltop Holdings Inc.,
200 Crescent Court, Suite 1330, Dallas, Texas 75201.”

 

(c)                                  Terms and Conditions.  An Award of
Restricted Stock shall be subject to such terms and conditions, and to such
restrictions against sale, transfer or other disposition, as may be set forth in
the applicable Award Agreement. The Committee may remove, modify or accelerate
the removal of forfeiture conditions and other restrictions on any Restricted
Stock for such reasons as the Committee may deem appropriate, except to the
extent that such action would cause a Qualified Performance-Based Award to cease
to qualify for the Section 162(m) Exemption. In the event of the death of a
Participant following the transfer of Shares of Restricted Stock to him or her,
the legal representative of the Participant, the beneficiary designated in
writing by the Participant during his or her lifetime, or the person receiving
such Shares under the Participant’s will or under the laws of descent and
distribution shall take such Shares, subject to the same restrictions,
conditions and provisions in effect at the time of the Participant’s death, to
the extent applicable, unless otherwise set forth in the applicable Award
Agreement.

 

(d)                                 Non-Transferability of Restricted Stock. 
Subject to the provisions of this Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such award of Restricted Stock for which such vesting restrictions apply (the
“Restriction Period”), and until the expiration of the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.

 

(e)                                  Stockholder Rights.  Except as provided in
this Section 6 or the applicable Award Agreement, the applicable Participant
shall have, with respect to the Shares of Restricted Stock, all of the rights of
a stockholder of the Company holding the class or series of Common Stock that is
the subject of the Restricted Stock, including, if applicable, the right to vote
the Shares and the right to receive any dividends (subject to Section 14(d));
provided that, the Award Agreement shall specify on what terms and conditions
the applicable Participant shall be entitled to dividends payable on the Common
Stock.

 

SECTION 7.  Restricted Stock Units

 

(a)                                 Nature of Awards.  Restricted stock units
are Awards denominated in Shares that shall be settled, subject to the terms and
conditions of the Award Agreement evidencing the Restricted Stock Units, in an
amount in cash, Shares, or a combination thereof, based upon the Fair Market
Value of a specified number of Shares (“Restricted Stock Units”).

 

(b)                                 Terms and Conditions.  An Award of
Restricted Stock Units shall be subject to such terms and conditions, including
vesting and forfeiture, as may be set forth in the applicable Award Agreement.
The Committee may accelerate the vesting of any Restricted Stock Units for such
reasons

 

9

--------------------------------------------------------------------------------


 

as the Committee may deem appropriate, except to the extent that such action
would cause a Qualified Performance-Based Award to cease to qualify for the
Section 162(m) Exemption. An Award of Restricted Stock Units shall be settled as
and when the Restricted Stock Units vest, at a later time specified by the
Committee in the applicable Award Agreement, or, if the Committee so permits, in
accordance with an election of the Participant.

 

(c)                                  Non-Transferability of Restricted Stock
Units.  Subject to the provisions of this Plan and the applicable Award
Agreement, during the Restricted Period, if any, set by the Committee, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Restricted Stock Units.

 

(d)                                 Dividend Equivalents.  The Award Agreement
for Restricted Stock Units shall specify whether, to what extent and on what
terms and conditions the applicable Participant shall be entitled to receive
payments of cash, Common Stock or other property corresponding to the dividends
payable on the Common Stock (subject to Section 14(d)).

 

SECTION 8.  Performance Units.

 

Performance Units may be issued hereunder to Eligible Individuals, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under this Plan. The
Performance Goals to be achieved during any Performance Period and the length of
the Performance Period shall be determined by the Committee upon the grant of
each Performance Unit. The Committee may, in connection with the grant of
Performance Units, designate them as Qualified Performance-Based Awards. The
conditions for grant or vesting and the other provisions of Performance Units
(including, without limitation, any applicable Performance Goals) need not be
the same with respect to each recipient. Performance Units may be paid in cash,
Shares, other property or any combination thereof, in the sole discretion of the
Committee as set forth in the applicable Award Agreement. The maximum value of
the property, including cash, that may be paid or distributed to any Participant
pursuant to a grant of Performance Units intended to be a Qualified Performance-
Based Award granted in any one calendar year shall be ten million dollars
($10,000,000).

 

SECTION 9.  Other Stock-Based Awards

 

Other Stock-Based Awards may be granted either alone or in conjunction with
other Awards granted under this Plan.

 

SECTION 10.  Change in Control Provisions

 

(a)                                 Change in Control.  Unless otherwise
determined by the Committee, (i) all outstanding Stock Options and Stock
Appreciation Rights shall become fully vested and exercisable, (ii) all
restrictions on any Restricted Stock, Restricted Stock Units or Other
Stock-Based Awards that are not subject to Performance Goals shall lapse, and
such Awards shall become free of all restrictions and become fully vested and
transferable to the full extent of the original grant, and (iii) restrictions on
any Restricted Stock, Restricted Stock Units, Performance Units or Other
Stock-Based Awards that are subject to Performance Goals shall lapse and be
deemed to be achieved at the level set forth in the applicable Award Agreement,
and such Awards shall become free of restrictions and become fully vested and
transferable, in each case, to the extent set forth in the applicable Award
Agreement. The Committee shall, in its sole and absolute discretion, establish
such terms and conditions as may be required to permit a Participant to exercise
a Stock Option or Stock Appreciation Right that shall terminate in connection
with a Change in Control or certain terminations of employment following Change
in Control.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Definition of Change in Control.  For
purposes of this Plan, a “Change in Control” shall mean the happening of any of
the following events:

 

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 33% or more of either (1) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, (4) any acquisition by a Person who holds or controls
entities that, in the aggregate (including the holdings of such Person), hold or
control 10% or more of the Outstanding Company Common Stock or the Outstanding
Company Voting Securities on the Effective Date or (5) any acquisition by any
entity pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (iii) of this Section 10(b); or

 

(ii)                                  Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date of this Plan whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries with a third party or sale or other
disposition of all or substantially all of the assets of the Company to a third
party, or the acquisition of assets or securities of another entity by the
Company or any of its subsidiaries to a third party (a “Business Combination”),
in each case, unless, following such Business Combination, (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent securities), as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination, or any Person who holds or controls entities
that, in the aggregate (including the holdings of such Person), hold or control
10% or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities on the Effective Date) beneficially owns, directly or
indirectly, 33% or more of, respectively, the then outstanding shares of common
stock (or, for a non-corporate entity, equivalent securities) of the

 

11

--------------------------------------------------------------------------------


 

entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (3) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent securities) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)                              The approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company.

 

SECTION 11.  Qualified Performance-Based Awards; Section 16(b); Section 409A

 

(a)                                 The provisions of this Plan are intended to
ensure that all Stock Options and Stock Appreciation Rights granted hereunder to
any Participant who is or is reasonably expected to be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) in the tax year in which
such Stock Option or Stock Appreciation Right is expected to be deductible to
the Company qualify for the Section 162(m) Exemption, and, unless otherwise
determined by the Committee, all such Awards shall therefore be considered
Qualified Performance-Based Awards and this Plan shall be interpreted and
operated consistent with that intention (including, without limitation, to
require that all such Awards be granted by a committee composed solely of
members who satisfy the requirements for being “outside directors” for purposes
of the Section 162(m) Exemption (“Outside Directors”)). When granting any Award
other than a Stock Option or Stock Appreciation Right, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that (i) the recipient is or is reasonably expected to be a
“covered employee” (within the meaning of Section 162(m)(3) of the Code) with
respect to such Award and (ii) the Committee wishes such Award to qualify for
the Section 162(m) Exemption, and the terms of any such Award (and of the grant
thereof) shall be consistent with such designation (including, without
limitation, that all such Awards be granted by a committee composed solely of
Outside Directors). To the extent required to comply with the
Section 162(m) Exemption, no later than 90 days following the commencement of a
Performance Period or, if earlier, by the expiration of 25% of a Performance
Period, the Committee will designate one or more Performance Periods, determine
the Participants for the Performance Periods and establish the Performance Goals
for the Performance Periods.

 

(b)                                 Each Qualified Performance-Based Award
(other than a Stock Option or Stock Appreciation Right) shall be earned, vested
and/or payable (as applicable) upon the achievement of one or more Performance
Goals, together with the satisfaction of any other conditions, such as continued
employment, as the Committee may determine to be appropriate and shall be set
forth in the applicable Award Agreement.

 

(c)                                  The full Board shall not be permitted to
exercise authority granted to the Committee to the extent that the grant or
exercise of such authority would cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption.

 

(d)                                 The provisions of this Plan are intended to
ensure that no transaction under this Plan is subject to (and not exempt from)
the short-swing recovery rules of Section 16(b) of the Exchange Act
(“Section 16(b)”). Accordingly, the composition of the Committee shall be
subject to such limitations as the Board deems appropriate to permit
transactions pursuant to this Plan to be exempt (pursuant to Rule 16b-3
promulgated under the Exchange Act) from Section 16(b), and no delegation of
authority by the Committee shall be permitted if such delegation would cause any
such transaction to be subject to (and not exempt from) Section 16(b).

 

(e)                                  This Plan is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, it is
intended that this Plan be administered in all respects in accordance with
Section 409A of

 

12

--------------------------------------------------------------------------------


 

the Code. Each payment under any Award that constitutes non-qualified deferred
compensation subject to Section 409A of the Code shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may a Participant,
directly or indirectly, designate the calendar year of any payment to be made
under any Award that constitutes nonqualified deferred compensation subject to
Section 409A of the Code. Notwithstanding any other provision of this Plan or
any Award Agreement to the contrary, in the event that a Participant is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company),
amounts in respect of Awards that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code that would
otherwise be payable during the six-month period immediately following a
Participant’s Separation from Service by reason of such Separation from Service
shall instead be paid or provided on the first business day following the date
that is six months following the Participant’s Separation from Service. If the
Participant dies following the Separation from Service and prior to the payment
of any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Participant’s estate within
30 days following the date of the Participant’s death.

 

SECTION 12.  Term, Amendment and Termination

 

(a)                                 Effectiveness.  This Plan was approved by
the Board on August 2, 2012, subject to and contingent upon approval by the
Company’s stockholders. This Plan will be effective as of the date of such
approval by the Company’s stockholders (the “Effective Date”).

 

(b)                                 Termination.  This Plan will terminate on
the tenth anniversary of the Effective Date. Awards outstanding as of such date
shall not be affected or impaired by the termination of this Plan.

 

(c)                                  Amendment of the Plan.  The Board or the
Committee may amend, alter or discontinue this Plan, but no amendment,
alteration or discontinuation shall be made which would materially impair the
rights of the Participant with respect to a previously granted Award without
such Participant’s consent, except such an amendment made to comply with
applicable law, including without limitation, Section 409A of the Code,
Applicable Exchange listing standards or accounting rules. In addition, no
amendment shall be made without the approval of the Company’s stockholders to
the extent such approval is required by applicable law or the listing standards
of the Applicable Exchange.

 

(d)                                 Amendment of Awards.  Subject to
Section 5(e), the Committee may unilaterally amend the terms of any Award
theretofore granted, but no such amendment shall cause a Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption or
without the Participant’s consent materially impair the rights of any
Participant with respect to an Award, except such an amendment made to cause
this Plan or Award to comply with applicable law (including tax law), Applicable
Exchange listing standards or accounting rules.

 

SECTION 13.  Unfunded Status of Plan

 

It is presently intended that this Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under this Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of this Plan.

 

SECTION 14.  General Provisions

 

(a)                                 Conditions for Issuance.  The Committee may,
in its discretion, require each person purchasing or receiving Shares pursuant
to an Award to represent to and agree with the Company in writing that such
person is acquiring the Shares without a view to the distribution thereof. The
certificates for such Shares may include any legend which the Committee deems
appropriate to reflect

 

13

--------------------------------------------------------------------------------


 

any restrictions on transfer. Notwithstanding any other provision of this Plan
or Award Agreements hereunder, the Company shall not be required to issue or
deliver any certificate or certificates for Shares under this Plan prior to
fulfillment of all of the following conditions: (i) listing or approval for
listing upon notice of issuance, of such Shares on the Applicable Exchange;
(ii) any registration or other qualification of such Shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
(iii) obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

 

(b)                                 No Contract of Employment.  This Plan and
the Award Agreements hereunder shall not constitute a contract of employment,
and the adoption of this Plan shall not confer upon any employee any right to
continued employment, nor shall it interfere in any way with the right of the
Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

 

(c)                                  Required Taxes.  No later than the date as
of which an amount with respect to any Award under this Plan first becomes
includible in the gross income of a Participant or subject to withholding for
federal, state, local or foreign income or employment or other tax purposes,
such Participant shall pay to the Company or the applicable Affiliate, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement, having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise payable to such Participant.
The Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.

 

(d)                                 Limitation on Dividend Reinvestment and
Dividend Equivalents.  Reinvestment of dividends in additional Shares and the
payment of Shares with respect to dividends to Participants holding Awards under
this Plan shall only be permissible if sufficient Shares are available under
Section 3 for such reinvestment or payment (taking into account then-outstanding
Awards). In the event that sufficient Shares are not available for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of Restricted Stock Units equal in number to the Shares that would
have been obtained by such payment or reinvestment, the terms of which
Restricted Stock Units shall provide for settlement in cash and for dividend
equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 14(d).

 

(e)                                  Designation of Death Beneficiary.  The
Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of such Participant’s death are to be paid or by whom any rights of such
Eligible Individual, after such Participant’s death, may be exercised.

 

(f)                                   Subsidiary Employees.  In the case of a
grant of an Award to any employee of a Subsidiary, the Company may, if the
Committee so directs, issue or transfer the Shares, if any, covered by the Award
to the Subsidiary, for such lawful consideration as the Committee may specify,
upon the condition or understanding that the Subsidiary will transfer the Shares
to the employee in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of this Plan. All Shares underlying Awards
that are forfeited or canceled shall revert to the Company.

 

14

--------------------------------------------------------------------------------


 

(g)                                  Governing Law and Interpretation.  This
Plan and all Awards made and actions taken thereunder shall be governed by and
construed in accordance with the laws of the State of Maryland, without
reference to principles of conflict of laws. The captions of this Plan are not
part of the provisions hereof and shall have no force or effect.

 

(h)                                 Non-Transferability.  Except as otherwise
provided in Sections 5(j), 6(d) and 7(c) or as determined by the Committee,
Awards under this Plan are not transferable except by will or by laws of descent
and distribution.

 

(i)                                     Clawback.  All Awards under the Plan
shall be subject to any clawback, recoupment or forfeiture provisions required
by law and applicable to the Company or its Subsidiaries or Affiliates as in
effect from time to time.

 

15

--------------------------------------------------------------------------------